Citation Nr: 9908521	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-23 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in pertinent part, denied the 
veteran's claim for the appealed issue.  That same decision 
also denied increased evaluations for the veteran's service-
connected left chronic otitis externa, bilateral pes planus, 
and hepatitis.  The veteran's April 1997 notice of 
disagreement indicated the veteran wished to appeal only the 
denial of the appealed issue and denial of an increased 
evaluation for left chronic otitis externa.  His August 1997 
substantive appeal perfected the appeals of those two issues.  
During his August 1997 personal hearing the veteran withdrew 
his claim for an increased evaluation for left chronic otitis 
externa.


FINDING OF FACT

The veteran has a right ear hearing loss disability which is 
related to noise exposure during his period of active 
military service.


CONCLUSION OF LAW

A right ear hearing loss disability was incurred during the 
veteran's service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 
C.F.R. § 3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, such as organic 
diseases of the nervous system, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

Service connection for hearing loss is governed by 38 C.F.R. 
§ 3.385, as follows:

For purposes of applying the laws 
administered by VA, impaired hearing 
will be considered to be a 
disability when the auditory 
thresholds in any of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 
hertz, is 40 decibels or greater; or 
when the auditory thresholds for at 
least three of the frequencies, 500, 
1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech 
recognition scores using the 
Maryland CNC Test are less than 94 
percent.

The veteran's January 1945 separation physical examination 
report reveals that right ear whispered voice testing was 
found to be 15/15, or normal.  Applying 38 C.F.R. § 3.385, 
the veteran clearly did not experience documented hearing 
loss for VA purposes during his active duty service.  No 
medical evidence has been presented indicating the 
manifestation of a right ear sensorineural hearing loss to a 
compensable (10 percent) degree within one year of the 
veteran's discharge from service.  See 38 C.F.R. § 3.309(a); 
Opinion of the Under Secretary for Health, Characterization 
of High Frequency Sensorineural Hearing Loss (Oct. 1995).  
The lack of any evidence of a right ear hearing loss 
disability at separation, or within one year of separation, 
however, is not fatal to the veteran's claim.  Laws and 
regulations do not require inservice complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  The key issues are whether the veteran currently 
satisfies the criteria of 38 C.F.R. § 3.385, and whether 
there is medical evidence linking the current hearing loss 
disability to the veteran's period of active service.  As 
noted by the Court:

Where the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post-
service test results meeting the criteria 
of 38 C.F.R. § 3.385. . . . For example, 
if the record shows (a) acoustic trauma 
due to significant noise exposure in 
service and audiometry test results 
reflecting an upward shift in test 
thresholds in service, though still not 
meeting the requirements for a 
"disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing 
produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there 
is a medically sound basis to attribute 
the post-service findings to the injury 
in service, or whether they are more 
properly attributable to intercurrent 
causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

On VA examination conducted in May 1948, the veteran's 
ability to hear conversational voice and whispered voice was 
normal.  The next VA examination of his ability to hear, an 
audiologic examination conducted in February 1988, disclosed 
a right ear hearing threshold at or above 40 decibels for 
each pure tone level tested above 1000 Hertz.  A February 
1997 VA audiological examination report indicated that right 
ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
20
60
65
65

The average of the right ear 1000, 2000, 3000, and 4000 Hertz 
pure tone thresholds was 52 decibels for the right ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.  The veteran reported exposure to 
weapons fire and explosions during service, but denied 
occupational or recreational noise exposure.  The summary of 
test results indicated a moderate to moderately severe 
sensorineural hearing loss above 1 kilohertz and normal 
hearing at 1 kilohertz and below, with fair speech 
recognition in a quiet atmosphere.

As the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) has 
held, the veteran has an obligation to submit competent 
medical evidence of a nexus between his present right ear 
hearing loss and his military service.  Lay testimony cannot 
provide such medical evidence because lay persons are not 
competent to offer medical opinions.  See Boyer v. West, 11 
Vet. App. 477, 478 (1998); Wade v. West, 11 Vet. App. 302, 
304-306 (1998); see also Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espirutu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A December 1998 VA Veterans Health Administration (VHA) 
medical opinion, requested by the Board in November 1998, 
erroneously indicated the veteran was a combat veteran during 
World War II (WWII).  His January 1946 Separation 
Qualification Record, however, indicates he was a military 
policeman (MP) during the war, doing general police work such 
as town and road patrol, traffic direction, prisoner guard 
and escort, equipment guard, building guard, and sentry duty 
of port installation gates.  The report noted the veteran 
could fire and handle tear gas and the riot gun.  His DD 214 
also indicates he was an MP, and that he qualified as a rifle 
marksman.  During his August 1997 personal hearing, the 
veteran also did not contend he was a combat veteran, but 
reported noise exposure only during boot camp, while on the 
firing range.  That aside, however, the opinion continued 
with a finding that the veteran had otitis during his 
military service.  The Chief Otolaryngologist indicated the 
veteran had moderately severe high frequency sensorineural 
hearing loss "which clearly is at least in part secondary to 
his combat noise exposure.  I believe that at least part of 
the [veteran's] hearing loss is due to noise, including that 
to which he was exposed in combat.  It is unlikely that much, 
if any, of his hearing loss is due to ear infections, which 
he suffered while on active duty."  (emphasis in original).  
While, as noted above, the opinion is in error in that the 
veteran did not engage in combat with the enemy during WWII, 
the otolaryngologist did relate the veteran's right ear 
hearing loss to inservice noise exposure.  

As the Board concedes the veteran's presence at a firing 
range in boot camp in 1943, as indicated by his rifle 
marksman qualification, and as the veteran has denied in 
several statements and reports any postservice occupational 
or recreational noise exposure, and as old documents in the 
claims file indicate he reported being a car salesman after 
his military service, the Board finds the otolaryngologist's 
opinion to be sufficient to relate the veteran's right ear 
hearing loss to inservice noise exposure.  The Board finds 
that the evidence to warrant service connection for a right 
ear hearing loss is at least in equipoise.  When evidence is 
in equipoise, governing statutes require that any reasonable 
doubt be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  Thus, service connection for that disability is 
warranted.


ORDER

Service connection for right ear hearing loss is granted.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


